Case: 21-10883     Document: 00516206657         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 17, 2022
                                  No. 21-10883
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kendrick Dwight Marshall,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-65-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Kendrick Dwight Marshall was sentenced to eight months of
   imprisonment and 12 months of supervised release after he pleaded true to
   violating the terms of the supervised release imposed following his 2016
   conviction for conspiracy to commit pharmacy burglary. On appeal, he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10883       Document: 00516206657           Page: 2     Date Filed: 02/17/2022




                                      No. 21-10883


   challenges the constitutionality of 18 U.S.C. § 3583(g), which mandates
   revocation of supervised release and a term of imprisonment for any offender
   who violates certain conditions of supervised release, including possessing a
   controlled substance.
          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Marshall
   contends that § 3583(g) is unconstitutional because it requires revocation of
   a term of supervised release and imposition of a term of imprisonment
   without affording the defendant the constitutionally guaranteed right to a
   jury trial. He concedes that his challenge is foreclosed under United States v.
   Garner, 969 F.3d 550 (5th Cir. 2020), as revised (Aug. 14, 2020), cert. denied,
   141 S. Ct. 1439 (2021), and raises the issue to preserve it for further review.
   The Government has filed an unopposed motion for summary affirmance
   and, alternatively, for an extension of time to file its brief.
          In Garner, we rejected the argument that Marshall has advanced and
   held that § 3583(g) is not unconstitutional under Haymond. See Garner, 969
   F.3d at 551-53. Thus, Marshall’s sole argument on appeal is foreclosed.
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, its alternative motion for extension of time is DENIED, and
   the judgment of the district court is AFFIRMED. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                            2